UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-1376



ARTHUR CARSON,

                                             Plaintiff - Appellant,

         versus

NATIONAL CERTIFYING ORGANIZATION FOR PARA-
LEGALS; CHAIRMAN OF THE BOARD OF DIRECTORS;
PATRICK L. TEAGUE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge.
(CA-94-2263-WN)

Submitted:   January 18, 1996            Decided:   January 31, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Arthur Carson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his civil complaint. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Carson v.
National Certifying Organization for Paralegals, No. CA-94-2263-WN

(D. Md. Feb. 27, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                          AFFIRMED




                                2